         Case 3:20-cv-00803-KAD Document 1 Filed 06/10/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


ROSABELA VITORINO                     )
                                      )
       Plaintiff                      )
                                      )                      :20-cv-
v.                                    )
                                      )
TARGET STORES, INC.                   )
    Defendant                         )                      JUNE 10, 2020


           DEFENDANT TARGET STORES, INC.’S NOTICE OF REMOVAL

To the Judges of the United States District Court for The District of Connecticut:

       The Defendant Target Stores, Inc., by and through its undersigned counsel, and pursuant
to 28 U.S.C.A. §§1332(a) and 1441 hereby removes this action from the Superior Court, Judicial
District of New Haven, State of Connecticut, to the United States District Court for the District
of Connecticut and in support of which states as follows:


(1)    The Plaintiff served an action against Defendant Target Stores Inc., on or about May 11,
2020, filed on May 14, 2020, entitled Rosabela Vitorino v. Target Stores, Inc., NNH-CV-20-
6104004-S, bearing a return date of June 9, 2020 and made returnable to the Judicial District of
New Haven at New Haven. A copy of the Summons and Complaint is attached hereto as Exhibit
“A”.


(2)    In the Complaint, the Plaintiff Rosabela Vitorino asserts claims for common law
negligence and carelessness against the Defendant alleging that the Plaintiff Rosabela Vitorini
sustained physical injuries and damages when she allegedly slipped and fell in the Target store in
North Haven, Connecticut on May 15, 2018. The Plaintiff is claiming physical injuries, some of
which are stated to be “permanent”, that include injuries to her neck, right shoulder, right hand,
wrist and right hip. Although liability and damages are disputed by the Defendant, any award in
         Case 3:20-cv-00803-KAD Document 1 Filed 06/10/20 Page 2 of 4




favor of the Plaintiff could potentially exceed the jurisdictional threshold of $75,000 given the
claims made by the Plaintiff as set forth in the Complaint.


(3)    Target Stores, Inc. is a Minnesota corporation with a principal place of business in
Minneapolis Minnesota.


(4)    Plaintiff Rosabela Vitorino a resident, citizen and is domiciled in North Haven,
Connecticut. She provided an address of 1037 Hartford Turnpike, North Haven, Connecticut on
the Summons dated May 5, 2020 and filed on May 14, 2020.


(5)    The Court has jurisdiction in the above-captioned matter, pursuant to 28 U.S.C.A. §
1332(a)(1), in that the matter is between citizens of different states and the amount in
controversy potentially exceeds the sum or value of $75,000.00 based upon the claims made by
the Plaintiff. Therefore, this action may be removed to the United States District Court for the
District of Connecticut pursuant to 28 U.S.C.A. §§ 1332 and 1441.


(6)    This Notice of Removal is being filed within thirty (30) days of Defendant being notified
of this lawsuit and Defendant Target Stores, Inc., has complied with all requirement of 28
U.S.C.A. §1446.


       WHEREFORE, Defendant Target Stores, Inc, respectfully requests that the above action
be removed from the Superior Court, Judicial District of New Haven, State of Connecticut, to
this Honorable Court.

               DEFENDANT TARGET STORES, INC.

               __/s/ Dawn Neborsky_#27985_____
               Dawn M. Neborsky, Esq.
               Bonner, Kiernan, Trebach & Crociata
               40 Court Street
               Boston, MA 02108
               Fed. Bar No. 27985
               617-426-3900
               dneborsky@bonnerkiernan.com
         Case 3:20-cv-00803-KAD Document 1 Filed 06/10/20 Page 3 of 4




                                  CERTIFICATE OF SERVICE

        This is to certify that on this 10th Day of June 2020 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated don the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.

Michael W. Cahill, LLC
43 Trumbull Street
New Haven, CT 06511



                                               /s/ Dawn M. Neborsky
                                               Dawn M. Neborsky
Case 3:20-cv-00803-KAD Document 1 Filed 06/10/20 Page 4 of 4




               EXHIBIT A
